—Appeal from an order of Supreme Court, Monroe County (Stander, J.), entered May 1, 2002, which f ranted judgment in favor of plaintiff on the balance due of 843.33 per month for the months of December 1996 through March 1999, together with interest, and awarded attorney’s fees to plaintiff.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present — Wisner, J.P., Scudder, Kehoe, Gorski and Lawton, JJ.